DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent 6,326,616 B1 teaches a system comprising a liquid reservoir (19) containing a solvent (20); a gas reservoir containing nebulizer gas; a conduit (40) that is in fluid communication with the liquid reservoir, the conduit comprising a first portion, a second portion, and a junction portion, the first portion and second portion being joined at the junction portion, and defining an angle therebetween at the junction (Fig. 2); and a nebulizer conduit (43) that is co-axial and partially surrounds the second portion and completely surrounds a discharge end of the second portion, the nebulizer conduit being fluidly connected to the gas reservoir that allows the nebulizer gas to flow from the gas reservoir over an external surface of the second portion and the discharge end of the second portion to draw solvent through the second portion (Fig. 2); however, it does not teach the junction portion containing an aperture through a wall of the junction to open an interior of the conduit to atmosphere to receive and pass sample from the atmosphere to the interior of the conduit as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        18 December 2021